Title: From George Washington to Thomas Wharton, Jr., 12 February 1778
From: Washington, George
To: Wharton, Thomas Jr.



Sir
Head Quarters Valley Forge 12th Feby 1778

I have the honor of yours of the 7th instant, which is fully answered by mine of the 10th.
When the Winter Quarters of the Army were arranged, it was agreed between Genl Armstrong and myself, that the Militia of this State should cover the Country between the Schuylkill and Delaware, in order to prevent the incursions of small parties of the Enemy, and to cut off the intercourse between the City and Country.
The number of Militia, fixed upon for this purpose, were one thousand, which Genl Armstrong promised should be regularly kept up. Upon the appointment of Genl Lacey, Genl Potter, who had been long from home, gave up the command to him. As I have not the pleasure of knowing Genl Lacey, I will not undertake to say whether the little that has been done since Genl Potters departure has been owing to any want of activity in him, or whether he has not been furnished with the stipulated number of men, but this is a fact, that they have by some means or other dwindled away to nothing, and there are no guards within twenty Miles of the City on the East Side of Schuylkill, except a few patrols of Light Horse, who being unsupported by Foot, dare not go near the enemy’s lines. Owing to this, the intercourse of all the country, between Schuylkill and Delaware, is as open and uninterrupted as ever it was, and must continue so, unless a sufficient number of Militia are immediately ordered out. The continental Troops, much worn down with the fatigues of the Campaign—building themselves

houses and fortifying their Camp, are unable to perform more duty than they have to do on this side of the River, especially as many of them cannot leave their Quarters for want of Cloathing.
I hope from this state of facts that you will immediately order out at least the number of Men stipulated by Genl Armstrong; and if possible, some hundreds more, for the purpose of forming the most advanced Guards, as we find the continental Troops (especially those who are not Natives) are very apt to desert from the pickets. I have the Honor to be Sir Yr most obt Servt

Go: Washington


P.S. Since writing the above I have recd a letter from Genl Lacey dated at Warwick in Bucks Country, in which he informs me that his Numbers are reduced to between 60 and 100.

